Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of Biomoda, Inc., (“the Company”) for the year ending December 31, 2009 as filed with the Securities Exchange Commission on the date hereof (“the Report”), the undersigned Chief Executive Officer of the Company hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. BIOMODA, INC. and Subsidiary Dated: April 30, 2010 By: /s/John J. Cousins John J. Cousins President & Chief Financial Officer (Principal Executive and Accounting Officer) A signed original of this written statement required by section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by section 906, has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
